tcmemo_2013_127 united_states tax_court diep n hoang petitioner v commissioner of internal revenue respondent docket no filed date diep n hoang pro_se joel d mcmahan for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent the irs issued a notice_of_deficiency to the petitioner mr diep n hoang the notice determined a deficiency of dollar_figure in federal_income_tax for a sec_6651 addition_to_tax of dollar_figure and a penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the tax_year and all rule references are to the tax_court rules_of_practice and procedure i ii we hold that the notice_of_deficiency was timely the five admissions requested by the irs on date are deemed admitted iii hoang earned dollar_figure in other income from scottrade inc during the tax_year iv hoang earned dollar_figure in interest_income during the tax_year instead of the dollar_figure reported on hoang’s return filed on date v hoang earned dollar_figure in qualified_dividend_income during the tax_year vi hoang had capital_gains of dollar_figure in as this amount is calculated in the notice_of_deficiency vii hoang’s short-term_capital_loss carryover for is the dollar_figure claimed on his return viii hoang is liable for the sec_6651 addition_to_tax ix hoang is liable for the sec_6662 penalty findings_of_fact at trial hoang moved for the admission of pages of documents that were marked for identification as exhibit 4-p the material was excluded from evidence2 and therefore cannot form the basis for any of our findings_of_fact many of hoang’s arguments cannot be understood without referring to portions of exhibit p therefore to help explain hoang’s allegations we discuss various portions of exhibit 4-p in the course of setting forth our findings_of_fact hoang’ sec_2001 deficiency case docket no some of hoang’s arguments are based on a prior deficiency case involving hi sec_2001 tax_year hoang filed a tax_return for but failed to report any interest_income from bank one hoang v commissioner tcmemo_2006_47 date slip op pincite the irs determined that hoang was required to include dollar_figure of interest from bank one in his income for id pincite shortly before the trial of the deficiency case hoang stipulated that he these nine issues and a discovery issue raised sua sponte by the court see infra note are the only noncomputational issues requiring a decision the documents had obviously been altered hoang adduced no testimony to explain the alterations or otherwise authenticate the documents even though the court advised him he was required to do so received dollar_figure of interest payments from bank one during id pincite at trial he contended only a portion of the dollar_figure amount was includable in his income for his argument went as follows he was an accrual-basis taxpayer as an accrual-basis taxpayer he was required to include interest_income in the year it was earned not the year it was received a portion of the dollar_figure of interest_income was earned in years before the tax_year id the court rejected this argument finding that hoang was not an accrual-basis taxpayer id the court held that the entire dollar_figure of interest_income was includable in his income for id pincite two of the document fragments hoang attempted to introduce in this case as part of exhibit 4-p assert that the tax_court failed to instruct hoang how to switch from the accrual-basis method_of_accounting to the cash-basis method_of_accounting and that as a result hoang no longer had to file federal income-tax returns the two document fragments are described in part sec_2 and respectively see infra pp date document fragment with the heading form application_for automatic_extension of time to file u s individual_income_tax_return the bottom portion of page of exhibit 4-p the exhibit that was excluded from evidence is a document fragment with the heading form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for tax_year hoang’s name appears on the fragment and his address is listed on the fragment as s orange blossom trail apt orlando fl the following text appears on the upper portion of page of exhibit 4-p reasons for filing form taxyear a waiting for the irs to issue corrected taxable_income on irs atlanta ga issued the closing notice admitting that payers falsified records b waiting for instructions from the u s tax_court wasington dc sic on how to switch from accrual_method to cash_basis with regard to reporting taxable interest capital_gains losses the cash_basis was announced by irs lawyer francis c mucciolo lauren b epstein during pre-trial discovery and subsequently approved by judge vasquez tc memo dated this part of this opinion which describes portions of exhibit 4-p is not part of the court’s findings_of_fact similarly part sec_5 and which also describe portions of exhibit 4-p are not part of the court’s findings_of_fact for detailed evidence please review complaint attached this complaint was already submitted to federal_law enforcement orlando fl april signed diep n hoang s orange blossom trail apt orlando fl there is an irs receipt stamp with a received date of date on page of exhibit 4-p form_4868 received date on date the irs received a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return from hoang which extended the last day for filing his return to date see infra pp date original due_date for federal income-tax return hoang’s federal income-tax return was originally due on or before date in paragraph a of the answer in this case the irs stated that hoang’s tax_return was originally due to be filed on or before date in his reply hoang stated that the tax_return was due to be filed on or before date sec_6072 provides that income-tax returns made on the calendar-year continued u s individual_income_tax_return date document fragment with the heading form_1040 the upper portion of page of the excluded exhibit 4-p contains a fragment of the first page of a tax-return form for the tax_year the heading of the document fragment which is only partially legible seems to be form_1040 u s individual_income_tax_return below this heading appear some preprinted lines for the taxpayer’s name address and social_security_number on these preprinted lines are written hoang’s name address and social_security_number the preprinted lines for filing_status exemptions and items of income that would normally appear on a form_1040 are either obscured or missing the lower portion of page of the excluded exhibit 4-p contains the following text continued basis are due on or before april of the next year if the last day to file falls on a saturday sunday or legal_holiday then filing on the next succeeding day that is not a saturday sunday or legal_holiday is considered timely sec_7503 a legal_holiday includes any day that is a legal_holiday in the district of columbia id date was a sunday date was a legal_holiday in the district of columbia therefore date was the last day for hoang to file his tax_return this part of this opinion which describes portions of exhibit 4-p is not part of the court’s findings_of_fact for reasons form_1040 not to be comleted sic for filing by oct please refer to reasons for filing form dated apr attached tax payer sic is still waiting for responses instructions from the irs and u s tax_court truthfully orlando fl oct signed diep n hoang s orange blossom trail apt orlando fl enc exhibits near the text reproduced above is an irs receipt stamp with a received date of date page of exhibit 4-p is the second page of a form_1040 the handwritten words diep n hoang appear in the signature block next to the date date none of the blanks for amounts of deductions payments etc are filled in the letters n a are scrawled across the entire page date substitute for return on date the irs prepared a substitute for return for the tax_year date notice_of_deficiency on date the irs issued the first of two notices of deficiency for the tax_year the notice_of_deficiency was addressed to hoang at the following address p o box orlando fl the notice determined that hoang had a capital_gain of dollar_figure that he had a deficiency of dollar_figure and that he owed a sec_6651 addition_to_tax of dollar_figure a sec_6654 addition_to_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure after days had passed without hoang’s filing a petition with the court the irs assessed the deficiency and additions to tax determined in the notice in paragraph c of its answer in this case the irs alleged on date respondent prepared a substitute for return for petitioner’s tax_year in his reply hoang did not deny this allegation it is therefore deemed admitted under rule c see 52_tc_727 this statement was asserted to be true by the irs in paragraph d of its answer in this case hoang did not deny this statement in his reply therefore it is deemed admitted under rule c see mendelson v commissioner t c pincite form_1040 filed date hoang submitted a form_1040 to the irs for the tax_year although the form_1040 was dated date the irs did not receive it until date hoang admitted in his pretrial memorandum that the form_1040 was filed on date we find that it was filed on that date the form_1040 reported that hoang received dollar_figure in taxable interest consisting of dollar_figure of payments from fidelity and dollar_figure in payments from scottrade the form_1040 reported that hoang received dollar_figure in ordinary dividends consisting of dollar_figure in dividends from fidelity dollar_figure from managers dollar_figure from legg mason dollar_figure from tcw and dollar_figure from scottrade the form_1040 did not report any amount for qualified dividends short-term_capital_gains during were reported on the form_1040 to be dollar_figure the dollar_figure amount was the sum of the gains reported in entries on schedule d capital_gains_and_losses and schedule d-1 continuation sheet for schedule d one of the entries reflects the following information description of property is scottrade the date is left blank the date sold is left blank the sale price is left blank the cost is left blank and the gain_or_loss is dollar_figure the form_1040 reduced the dollar_figure by a dollar_figure short-term capital_loss_carryover to arrive at net_short-term_capital_gain of dollar_figure the form_1040 reported that net_long-term_capital_gain was dollar_figure the sum of dollar_figure net_short-term_capital_gain and dollar_figure net_long-term_capital_gain is dollar_figure the form_1040 reported capital_gain of dollar_figure for line of the form_1040 reported that adjusted_gross_income was dollar_figure the sum of dollar_figure of interest dollar_figure of ordinary dividends and dollar_figure in capital_gain line sec_38 sec_40 sec_41 sec_42 sec_43 and sec_44 are filled out as follows line adjusted_gross_income line itemized_deductions or standard_deduction line subtract line from line multiply dollar_figure by total number of exemptions claimed on line 6d4 line taxable_income subtract line from line if line is more than line enter -0- line tax dollar_figure --- dollar_figure ---5 dollar_figure ---7 instructions in the left-hand margin of the form indicate that the standard_deduction was dollar_figure for single filing separately the notation --- signifies that the line in question was left blank it is unclear why hoang left line blank hoang was entitled to a dollar_figure standard_deduction it is unclear why hoang entered -dollar_figure in line line was to be line minus line on hoang’s form_1040 one exemption was claimed on line 6d it is unclear why hoang left line blank hoang claimed himself as an exemption which would have corresponded to a deduction of dollar_figure at his reported adjusted_gross_income it is unclear why hoang entered dollar_figure in line line was to be line minus line not the sum of line and line it is unclear why hoang left line blank no schedule a itemized_deductions was attached to the form_1040 as explained below the notice_of_deficiency interpreted hoang’s form_1040 to claim a personal-exemption deduction of dollar_figure and itemized_deductions of dollar_figure the sum of these two amounts is dollar_figure which was the amount he entered on line docket no on date hoang filed a tax_court petition in docket no as noted above a notice_of_deficiency had been issued more than nine months earlier--on date no notice_of_deficiency was attached to the petition one of the errors hoang alleged was that the irs erred in issuing a substitute for return for on date the irs filed a motion to dismiss for lack of jurisdiction in docket no on the ground that the petition had been filed more than days after it had issued the date notice_of_deficiency the petition stated irs erred when it issued the sfr 1040a resulting in serious injuries on date hoang filed an objection to the irs motion to dismiss in docket no he contended the date notice_of_deficiency was totally fabricated by counsel for the irs on date the court granted the irs’s motion and dismissed the case at docket no for lack of jurisdiction the court reasoned that the petition had been filed more than days after the notice_of_deficiency was issued on date hoang moved to vacate the order of dismissal in docket no because he claimed the notice_of_deficiency issued on date was not mailed to his last_known_address the last_known_address hoang alleged was s orange blossom trail apt orlando florida the irs did not object to the motion it conceded that before the issuance of the notice_of_deficiency it had updated its records to reflect that hoang’s new address was an address other than p o box orlando florida the irs stated that it was unable to determine whether the notice_of_deficiency for was sent to hoang’s last_known_address on date the court granted hoang’s motion to vacate its order of dismissal in docket no and ordered the irs to file a supplement to its motion to dismiss to clearly state the grounds for dismissal and all facts supporting dismissal and attach thereto copies of documents supporting respondent’s position on date the irs filed a supplement to its motion to dismiss in docket no the supplement stated that respondent ie the irs is no longer asserting that the notice_of_deficiency was issued to petitioner’s last_known_address and it is respondent’s position that this matter should be dismissed for lack of jurisdiction on date the court issued an order dismissing the case at docket no for lack of jurisdiction on the ground that the notice_of_deficiency issued date was invalid the irs has since abated all taxes and penalties assessed pursuant to the date notice_of_deficiency date notice_of_deficiency the notice challenged in this case on date the irs issued a second notice_of_deficiency to hoang for his taxable_year the notice determined that hoang had received substitute-payment income of dollar_figure which he had failed to report this statement was made by the irs in paragraph h of its answer in this case hoang did not deny this statement in his reply therefore it is deemed admitted under rule c see mendelson v commissioner t c pincite interest_income of dollar_figure of which he had failed to report dollar_figure and dividend income of dollar_figure which he had failed to report the notice also determined that hoang had realized short-term_capital_gains and losses during of dollar_figure had a short-term_capital_loss carryover of dollar_figure had a net short-term gain_or_loss of dollar_figure equal to dollar_figure - dollar_figure realized a long-term_capital_gain or loss of dollar_figure had a long-term_capital_gain or loss carryover of zero and had a net_long-term_capital_gain or loss of dollar_figure equal to dollar_figure - dollar_figure the notice determined that hoang’s net_capital_gain or loss was dollar_figure which is equal to dollar_figure dollar_figure rounded to the nearest dollar and that an adjustment to income should be made of dollar_figure equal to dollar_figure - dollar_figure the notice stated that its determinations regarding capital_gains were based on form_1099 information and that no cost_basis information has been provided the notice stated that hoang was not entitled to itemized_deductions of dollar_figure and that therefore an adjustment increasing his taxable_income by dollar_figure was warranted the notice stated that hoang was entitled to a dollar_figure standard_deduction for single filing_status and that therefore an adjustment decreasing his this dollar_figure was the amount of capital_gain hoang reported on his form_1040 filed date taxable_income by dollar_figure was warranted the notice stated that hoang was entitled to a personal-exemption deduction of dollar_figure compared to the dollar_figure deduction the notice stated he reported on his return because of statutory limits based on income the notice stated that an adjustment increasing his taxable_income by dollar_figure was therefore warranted the adjustments for the standard_deduction and the personal-exemption deductions are consistent with interpreting hoang’s form_1040 as claiming itemized_deductions of dollar_figure and a personal- exemption deduction of dollar_figure the notice determined a sec_6651 addition_to_tax of dollar_figure and a penalty under sec_6662 of dollar_figure petition on date hoang filed his petition challenging the date notice_of_deficiency at the time he was a resident of florida in his petition hoang alleged that on date he had filed an income-tax return for taxable_year he alleged that the notice_of_deficiency for the taxable he stated petitioner has already filed tax returns for ty in full compliance with irc on year issued date was untimely he also alleged that on his income-tax return filed date he had provided the cost bases of his securitiesdollar_figure date document fragment with the heading form 1040x amended u s individual_income_tax_return pages and of exhibit 4-p contain what appears to be a form 1040x amended u s individual_income_tax_return bearing hoang’s signature and the date date the preprinted form has blanks for the taxpayer to enter the correct amount of income deductions tax etc all lines including those for tax are filled in with zeroes underneath the preprinted heading c explanation of changes in the space provided below tell us why you are filing form 1040x appears the following typewritten text page of his petition states cost_basis was provided to irs on pursuant to sec_6020 in order to keep record of capital losses over from ty until today for ty2005 losses carry over was dollar_figure realized capital_gain was dollar_figure losses carry over was dollar_figure dollar_figure dollar_figure this part of this opinion which describes portions of exhibit 4-p is not part of the court’s findings_of_fact i would like to withdraw the filed on and replace it with the which was filed on reasons the irs did not resolve the two issues of falsified tax records and cash_basis which were presented with evidence on my form reasons to file form which was filed on on or before under irs sec_6501 the irs can only assess tax within years therefore the irs had to resolve the issues on or before an irs receipt stamp appears on the form 1040x with a received date of date answer on date the irs filed its answer among other things it alleged based on the amounts reported on petitioner’s income_tax return petitioner’s short-term_capital_loss carryover on his income_tax return should be zero rather than the dollar_figure claimed on his return reply on date hoang filed his reply to the answer the reply stated in part the dollar_figure was a misprint and was already corrected date document fragment with the heading form 1040x amended u s individual_income_tax_return pages and of exhibit 4-p contain what appears to be a form 1040x bearing hoang’s signature and dated date the form 1040x states that the original amount reported for adjusted_gross_income was dollar_figure and the correct amount was -dollar_figure the form 1040x states that the original amount reported for itemized_deductions or the standard_deduction was dollar_figure and the correct amount was -dollar_figure the form 1040x states that the original amount reported for taxable_income was dollar_figure and the correct amount was -dollar_figure the form 1040x states that the original amount reported for tax_liability was cash_basis and the correct amount is zero under the heading explanation of changes the form 1040x states the dollar_figure gain for scottrade on schedule d1 was an error the corrected scttrade sic computerized records pages showed a socks sic bonds gross_proceeds dollar_figure exh a this part of this opinion which describes portions of exhibit 4-p is not part of the court’s findings_of_fact b total purchases dr cost_basis dollar_figure exh b capital_loss -dollar_figure attach exhibits a and b page of exhibit 4-p is labeled scottrade inc composite substitute statement summary the page includes the following information interest_income stocks bonds etc gross_proceeds less commissions substitute_payments in lieu of dividends or interest dollar_figure dollar_figure dollar_figure page of exhibit 4-p is labeled scottrade inc supplemental information page the page states that total purchases are dollar_figure the page does not indicate how the dollar_figure amount was figured except with respect to purchases of stock purchases of walgreen co stock and purchases in xerox corp stock for each of these transactions the dates share quantities and dollar amounts are given the total dollar amount for the purchases is dollar_figure the form 1040x has an irs receipt stamp with a received date of date for the convenience of the reader the following table summarizes the documents hoang purportedly sent to the irs as well as the substitute for return prepared by the irs on his behalf date on document none date received record cite or other cite notice_of_deficiency ex 4-p excluded ex 4-p excluded n a answer para c ex 2-j admitted heading on document form_4868 application_for automatic_extension of time to file u s individual_income_tax_return form_4868 application_for automatic_extension of time to file u s individual_income_tax_return form_1040 u s individual_income_tax_return partially legible answer asserted a substitute for return was prepared on this date no document s are in the record form_1040 u s individual_income_tax_return description document not in the record stated that an extension of the filing due_date was needed because hoang was waiting for instructions from tax_court stated that a form_1040 was not filed by date because hoang was waiting for instructions from tax_court no amounts were reported for income deductions tax etc short-term_capital_gains of dollar_figure for short-term_capital_loss carryover of dollar_figure long-term_capital_gains of dollar_figure ex 4-p excluded ex 4-p excluded form 1040x amended u s individual_income_tax_return form 1040x amended u s individual_income_tax_return stated that form_1040 filed on date was withdrawn and replaced with a form_1040 filed on date gross_proceeds of securities sold in were dollar_figure cost of securities purchased in was dollar_figure capital_loss was -dollar_figure included substitute form_1099 from scottrade inc showing gross_proceeds of dollar_figure included page of scottrade inc supplemental information showing purchases during of dollar_figure subsequent procedural history beginning with date request for admissions on date the irs requested that hoang make the following admissions during the income_tax year petitioner sold the securities listed on exhibit a attached hereto and incorporated herein on the dates and at the sales prices reflected on exhibit a petitioner received dollar_figure in qualified dividends during the income_tax year income_tax year petitioner received dollar_figure in taxable interest during the petitioner received dollar_figure in other income from scottrade during the income_tax year petitioner received dollar_figure in capital_gains during the income_tax year exhibit a is a list of big_number sales with entries for payor description of property date sold and sales_price the sum of the amounts in the sales_price column is dollar_figure on date the irs served on hoang a request for production of all documents reflecting your cost_basis in each of the securities sold by you during the income_tax year hoang did not produce any documents in response to this request on date the irs served an interrogatory on hoang the irs asked hoang if you contend that you have a cost_basis in any of the securities you sold in please provide a list of a the name of the security you sold b the date the security was acquired by you c the cost_basis of the security and d the date of the sale hoang did not answer the interrogatory on date hoang filed a response to the irs’s request for admissions hoang first contended that he was not required to answer the request for admissions because of his fifth_amendment right against self-incrimination hoang also stated that the only valid proof of capital_gains_and_losses is in the form of information returns such as forms he claimed that he discarded he stated r was trying to extract a confession from taxpayer to be used as evidence that p owed tax any information returns because he was not required to keep them after date when the period for assessment supposedly ended attached to hoang’s response was a certification by hoang that he had served the response on the irs by mailing it to the irs on date the response was received by the court on date the court re-titled the response by making a minor change and served it on the irs on date on date hoang served on the irs but did not file with the court a document titled petitioner’s objection to respondent’s request for admissions on date the irs filed a motion to review petitioner’s response to respondent’s request for admissions in the motion the irs sought pursuant to rule e that the court review the sufficiency of petitioner’s response to respondent’s request for admissions and order petitioner to serve an amended response to respondent’s request for admissions the motion asserted that the court should review hoang’s date unfiled document entitled petitioner’s objection to respondent’s request for admissions the motion did not mention hoang’s response to request for admissions filed date this document was not filed with the court and therefore does not qualify as a response to the irs’s request for admissions see rule c requiring response to be filed on date the irs filed a motion to show cause why proposed facts and evidence should not be accepted as established in its motion the irs asked the court to order hoang to demonstrate that the following stipulation of facts attached to its motion as exhibit a should not be accepted as established at the time the petition was filed in the instant matter petitioner resided in florida attached hereto as exhibit 1-j is a copy of the statutory_notice_of_deficiency issued to petitioner in this case attached hereto as exhibit 2-j is a copy of a form_1040 submitted by petitioner for his tax_year in petitioner sold numerous stocks and bonds from these sales of stocks and bonds petitioner received dollar_figure in total sales proceeds attached hereto as exhibit 3-j is a spreadsheet summary consisting of page sec_1 through of petitioner’s stocks and bonds sales the spreadsheet marked as exhibit 3-j had the same information as exhibit a attached to the irs’s date request for admissions in both documents the sum of the amounts in the sales_price column is dollar_figure on date the irs moved to compel production of the documents it had requested on date on the same day the irs moved to compel a response to its interrogatory even though there was only one interrogatory the motion was formally continued on date the court granted the irs’s date motion and ordered hoang to file responses on or before date showing why the facts and evidence set forth in the irs’s proposed stipulation of facts attached as exhibit a to its motion should not be accepted as established on date hoang filed responses to the irs’s date motions to compel production of documents and compel responses to interrogatories in the responses hoang asserted various reasons he should not be required to produce documents and respond to the interrogatory including the alleged expiration of the period on assessment on date hoang filed a document with the heading petitioner’s stipulation of facts and evidence stating reasons hoang disagreed with the proposed stipulation of facts attached as exhibit a to the irs’s date motion the court filed the document but retitled it response to order to show cause dated as discussed below hoang would later complain that he had not intended this document to be a response to the order to show cause the court denied the relief he sought on the basis of this assertion see continued titled motion to compel responses to respondent’s interrogatories petitioner’s motion to vacate date order accepting as established the facts in the proposed stipulation of facts date denied date on date the court granted the irs’s date motions to compel production of documents and compel responses to interrogatories the court ordered hoang to produce the requested documents on or before date and to serve an answer to the interrogatory on or before date hoang did not comply with the order on date the court issued an order determining that t he grounds that the petitioner cited for refusing to answer the respondent’s request for admissions are without merit the court ordered that hoang may on or before date file with the court and serve on opposing counsel amended responses to respondent’s request for admissions dated date on date the court issued an order determining that hoang’s date response to the court’s date order to show cause why the facts and evidence set forth in the irs’s proposed stipulation of facts should not be accepted as established was evasive and not fairly directed to the respondent’s proposed stipulation it ordered that the facts in the irs’s proposed stipulation are accepted as established on the same day date hoang submitted to the court a document entitled petitioner show cause to respond to respondent’s proposed stipulation of facts and evidence the document described itself as a response to the court order to show cause dated the court filed the document as hoang’s amended response to the court’s order to show cause dated date the document contains much the same material as hoang’s response to order to show cause dated filed on date which had been originally titled by hoang petitioner’s stipulation of facts and evidence on date hoang filed a motion to vacate the date order accepting the facts in the irs’s proposed stipulation of facts as established in the motion hoang moved for a court order to vacate the said court order on the grounds that the court mischaracterized petitioner’s filing dated dec which was titled petitioner’s stipulation of facts and evidence accept petitioner’s filing dated dec which was titled petitioner show cause to respond to respondent’s proposed stipulation of facts and evidence and which was re-submitted dec transaction id on date hoang filed an amended response to respondent’s request for admissions his amended response was much the same as his original response he contended that the period for assessment expired on date he claimed there is sic no more documents to be used at this late time because all of them were discarded after on date the court denied hoang’s motion to vacate the order dated date accepting as established the facts in the irs’s proposed stipulation of facts at the calendar call of the weeklong trial session at which hoang’s case was tried the irs asked the court to order the matters in its request for admissions admitted hoang opposed the entry of such an order requesting an opportunity to present evidence regarding the matters covered by the requests for admissions the requested-admissions question was carried over to the next day on the next day hoang stated that he had nothing more to add to his amended response to the requests for admissions other than that the requests for admissions were invalid because the period for assessment had expired the court informed hoang that his amended response was inadequate and that his arguments challenging the the filing describes itself as the amended response permitted by the date order allowing hoang to file an amended response to respondent’s request for admissions validity of the requests for admissions lacked merit the court reserved ruling on the question of the requested admissions it set the case for trial informing hoang i need to instruct you that we are going to have a trial this will be your opportunity to present evidence in an orderly fashion you can give documents to me you can testify the court also advised hoang it’s in your interest to provide evidence to the court about what you paid for the stock if you don’t do that it could severely prejudice your case i the notice_of_deficiency was timely opinion the irs cannot make an assessment of a deficiency in income_tax without first issuing a notice_of_deficiency to the taxpayer sec_6213 therefore a notice_of_deficiency must be issued during the period for assessment 92_tc_776 as a general_rule the period for assessment and therefore the period for issuing a notice_of_deficiency ends three years after the filing of the income-tax return sec_6501 if the return is filed a substitute for return executed by the irs does not count as a return for the purpose of this rule sec_6501 early the return is considered filed on the last day prescribed by law for filing the return sec_6501dollar_figure hoang contends that he filed a tax_return on date that the period for assessment expired on date which is roughly three years later and that the notice_of_deficiency issued on date was untimely we reject hoang’s contention that he filed a return in date his supplementary pretrial memorandum raises the contention that he filed a return on date but the supplementary pretrial memorandum does not qualify as evidence see rule c he made an oral statement in court that he filed a tax_return on date a day before the date claimed in his supplementary pretrial memorandum but he did not make this statement while testifying as a witness it therefore does not constitute evidence hoang moved for the admission of exhibit 4-p which contained a document fragment dated date however the document fragment appears to be a request for an automatic_extension of time to file his tax_return a request to extend the time for because our conclusions regarding the timeliness of the notice_of_deficiency are based on the preponderance_of_the_evidence we need not decide what party has the burden_of_proof on this issue see gaughf props l p v commissioner t c ___ ___ slip op pincite date at the calendar call he stated i did file a return on date filing a tax_return is not a tax_return we find that hoang did not file a income-tax return in date instead of filing a form_1040 in date hoang filed a form_4868 this is established through pleadings in its answer the irs alleged on date respondent received a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return from petitioner extending the due_date for filing petitioner’s income_tax return to date hoang’s reply did not deny that he submitted a form_4868 he disputed only whether a form_4868 would have the effect of extending the filing period by six months because hoang’s reply did not deny submitting a form_4868 to the irs he is deemed to have admitted submitting a form_4868 see rule c see 52_tc_727 we therefore hold that hoang filed a request for an automatic_extension of time to file his income-tax return and that his time to file was extended to date see sec_1 4t a temporary income_tax regs fed reg date sec_1_6081-4t a temporary income_tax regs fed reg date provides that an individual who files a form_4868 with the irs on or before the due_date for a federal tax_return will receive a six-month extension of the time to file hoang contends that this regulation is the irs’s own rule_of man if this is an argument that the regulation is not entitled to deference it is misplaced the regulation is entitled to deference sec_7805 sec_6081 mayo found for med educ research v united_states u s ___ ___ 131_sct_704 hoang’s pretrial memorandum asserts that on date he filed a form_1040 it further asserts that one of the document fragments marked for identification as exhibit 4-p and bearing a date of date is a copy of that form_1040 this form is not in evidence hoang did not testify that it exists thus the form cannot serve as a basis for the court’s findings_of_fact furthermore the form on its face would not qualify as a tax_return see 120_tc_163 all the lines for reporting dollar amounts are obscured or blank the form appears to have been defaced and electronically altered we find that hoang did not file a form_1040 in date as hoang admitted in his pretrial memorandum he filed a form_1040 on date in summary hoang’s return was due_date hoang filed his return on date more than months late the three-year period for assessment began date and the assessment_period was therefore still open when the irs issued the notice_of_deficiency on date although hoang’s contention that he filed a form_1040 on date is not relevant to his argument that the notice_of_deficiency was untimely it is convenient to address the contention now as an alternative argument that the notice_of_deficiency was late hoang contends that the notice_of_deficiency determined that he did not file any_tax return for and that when a taxpayer does not file a tax_return the period for assessment expires three years after the tax return’s due_date on the basis of this argument hoang concludes that the period for assessing his income-tax liability expired in date both parts and of hoang’s alternative argument are wrong if a taxpayer does not file an income-tax return the three-year limit on assessment is not applicable the irs may assess tax at any timedollar_figure hoang stated the commissioner said i did not file a return the legal basis for the commissioner is i did not file return it’s shown on the first page of the notice_of_deficiency so if i am a non-filer as commissioner stated- -so the statute_of_limitations start on date and it expired on april and this notice_of_deficiency was issued on date so four months after that sec_6501 provides in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time also the notice_of_deficiency stated that hoang did not file a timely tax_return it did not say that hoang never filed a return we hold that the notice_of_deficiency was timely ii the five admissions requested by the irs on date are deemed admitted on date the irs requested that hoang make five admissions in five respective numbered paragraphs hoang initially filed a response to the request in which he stated that he had discarded all his information returns when he thought that the period for assessment expired on date therefore hoang claimed he did not have any records on which to base a response to the irs request hoang also claimed he did not have to respond to the request because his answers would incriminate him the court ruled that the grounds in hoang’s response were without merit and permitted him to file an amended response hoang filed an amended response in which he again asserted that he was not required to keep records after the expiration of the period for assessment before the trial the court informed hoang that the amended response was the notice_of_deficiency stated y ou did not file an income_tax return for the taxable_year ended date within the time prescribed by law a statement that hoang mistakenly asserts c onfirmed in r’s own words that petitioner filed no tax_return prior to the issuance date of the notice_of_deficiency inadequate the court stated that it would allow hoang to present evidence at trial and warned him that he should present evidence of the cost bases of the securities he had sold in the court deferred ruling--until after trial--on whether the admissions requested by the irs should be ordered admitted at trial the court allowed hoang to testify and offer documentary_evidence even as to the matters covered by the request for admissions hoang did not present any information that was relevant to the request for admissions despite being given many opportunities--up to and including trial --to demonstrate why the the court allowed hoang to present evidence at trial regarding the sale prices of the securities he sold in the cost bases of these securities and any other facts at issue hoang failed to present any evidence regarding the sale prices of the securities he sold in or the cost bases of these securities hoang unsuccessfully moved that exhibit 4-p be received into evidence exhibit 4-p contained a document fragment of a form_1099 for hoang’s scottrade inc account the form_1099 fragment was seemingly attached to a form 1040x dated date the form_1099 fragment seemingly stated that hoang bought a total of dollar_figure of securities through scottrade inc during but what was needed was the cost bases of the securities he sold in not the securities he bought in see 397_us_572 capital expenses not deductible but added to basis and reduce capital_gain when capital_asset is sold hoang also contended at trial that the cost bases of the securities sold could be found on his form_1040 filed date hoang is incorrect the form_1040 reported the gain from securities traded in on a broker-by-broker basis not for each transaction thus the total gains for all securities traded through the brokerage firm scottrade inc was reported to be dollar_figure the form does not disclose the sale price and the cost_basis of any of the individual securities purchased or sold through the brokerage second a tax_return alone is insufficient continued admissions sought by the irs were not true this failure justifies deeming the admissions requested by the irs established see rule sec_90 g c the calendar call was not the first time the court told hoang that he would need to present evidence of the cost bases of the securities that he had sold in in date hoang moved for summary_judgment on the grounds that the period for assessing tax had expired on date and that therefore the notice_of_deficiency was untimely issued the court denied the motion hoang then moved to dismiss on the same grounds in date the court denied the motion to dismiss and warned hoang based on the record to date it is beginning to appear that petitioner may have an agenda independent of challenging respondent's deficiency and penalty determinations as set forth in the date notice_of_deficiency the determined deficiency of dollar_figure is attributable almost entirely to unreported capital_gain in the amount of dollar_figure based on form_1099 information reported to the internal_revenue_service and the fact that no cost_basis information has been provided to date petitioner has accomplished nothing positive through the multiple motions that he has filed henceforth he might care instead to prepare for trial by focusing his energy on amassing evidence of his basis in capital assets that he may have sold or exchanged during the year in issue emphasis added continued to prove the claims reflected on it 71_tc_633 if this warning was not enough the court later ordered that hoang should provide to the irs one month before trial all documents reflecting your cost_basis in each of the securities sold by you during the income_tax year the order dated date did not distinguish between forms and other records it required all documents hoang failed to provide these documents to the irs in violation of the court’s orderdollar_figure we hold that the admissions requested by the irs on date are deemed established iii hoang earned dollar_figure in other income from scottrade inc during the tax_year the notice_of_deficiency determined that hoang received dollar_figure of substitute- payment income referred to in the notice as other income from scottrade inc hoang did not report this income on the return he filed on date the irs’s determination is established through deemed admissions paragraph we hold that hoang earned dollar_figure of substitute-payment income the irs moved to preclude hoang from presenting evidence regarding his taxable_income on the grounds that hoang had failed to comply with this order and had failed to comply with the requirement in the same order that hoang respond to the irs’s interrogatory it is not necessary to resolve the irs’s motion excluding the evidence presented by hoang regarding his tax_liability would not change the outcome of the case iv hoang earned dollar_figure in interest_income during the tax_year instead of the dollar_figure he reported on the return filed on date the notice_of_deficiency determined that hoang received taxable interest of dollar_figure during the tax_year hoang reported only dollar_figure in interest_income on the return he filed on date the irs’s determination is established through deemed admissions paragraph we hold that hoang earned dollar_figure in interest_income v hoang earned dollar_figure in qualified_dividend_income during the tax_year the notice_of_deficiency determined that hoang received qualified_dividend_income of dollar_figure during the tax_year hoang did not report any qualified_dividend_income on the return he filed on date the irs’s determination is established through deemed admissions paragraph we hold that hoang earned dollar_figure in qualified_dividend_income vi hoang had capital_gains of dollar_figure for as this amount is calculated in the notice_of_deficiency in the notice_of_deficiency the irs determined that hoang’s short-term_capital_gains for were dollar_figure his short-term_capital_loss carryover was dollar_figure reflected in the notice_of_deficiency as negative dollar_figure and that his long-term_capital_gains for were dollar_figure the sum of these amounts is dollar_figure the irs’s determination in the notice_of_deficiency is established through paragraph of the requested admissions this paragraph which like the other requested admissions is deemed established states petitioner received dollar_figure in capital_gains during the income_tax year we do not rely on paragraph of the stipulation attached to the irs’s motion to show cause why proposed facts and evidence should not be accepted as established paragraph stated in petitioner sold numerous stocks and bonds from these sales of stocks and bonds petitioner received dollar_figure in total sales proceeds attached hereto as exhibit 3-j is a spreadsheet summary consisting of page sec_1 through of petitioner’s stocks and bonds sales exhibit 3-j is a list of trades identifying the payor description of property date sold and sale price the total sales proceeds on exhibit 3-j are dollar_figure paragraph was deemed established pursuant to the court’s order of date however the paragraph is internally contradictory the paragraph states that the total sale proceeds of hoang’s securities sales in were dollar_figure the paragraph also states that the attached spreadsheet--showing total sale proceeds of dollar_figure--summarizes hoang’s securities sales in this is a difference of over dollar_figure under the circumstances the parties should be relieved of paragraph an appropriate order will be issued by contrast the requested admissions are not internally contradictory paragraph asks hoang to admit that he sold the securities listed in exhibit a at the sale prices listed in exhibit a which total dollar_figure paragraph asked whether hoang received dollar_figure in capital_gains during this request given how the dollar_figure is calculated in the notice_of_deficiency is the same as asking whether the total_proceeds from hoang’s sales of securities during is dollar_figure short-term_capital_gains realized of dollar_figure plus long-term_capital_gains realized of dollar_figure it is not inconsistent for the sale price of the securities listed in exhibit a to be dollar_figure and for the sale price of all securities sold in to be dollar_figure the requests for admissions do not ask hoang to admit that the only securities he sold in were the securities listed in continued even if paragraph had not been deemed admitted hoang would have failed to meet his burden_of_proof as explained supra note he provided no evidence to allow us to estimate the cost bases of the securities sold in even though a court may estimate a taxpayer’s cost_basis in assets under certain circumstances it cannot do so without information from which to form such an estimate see 435_f3d_910 8th cir aff’g tcmemo_2004_263 slip op pincite for these reasons we hold that hoang had capital_gains of dollar_figure as that amount is calculated in the notice_of_deficiency continued exhibit a the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the irs’s determinations in the notice_of_deficiency are incorrect rule a 290_us_111 138_tc_382 under sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s liability is imposed on the irs where the taxpayer introduces credible_evidence with respect to such issue complies with substantiation requirements maintains all required records and cooperates with reasonable requests for information hoang has done none of these things therefore hoang has the burden_of_proof regarding the determinations discussed in this part of the opinion vii hoang’s short-term_capital_loss carryover for is the dollar_figure claimed on his return rule a imposes the burden_of_proof on the irs in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer hoang’s form_1040 reported a short-term_capital_loss carryover of dollar_figure the irs accepted this short-term_capital_loss carryover in its calculations in the notice_of_deficiency it challenged the amount later when it filed the answer the assertion in the answer that the carryover should be zero is a new_matter see 138_tc_324 therefore the irs has the burden_of_proof regarding hoang’s entitlement to the dollar_figure short-term_capital_loss carryover sec_1212 provides that if a noncorporate taxpayer has a net_capital_loss for any taxable_year the excess of the net_short-term_capital_loss over the net_long-term_capital_gain for such year shall be a short-term_capital_loss in the succeeding taxable_year the irs adduced no evidence regarding the amount of hoang’s short-term_capital_losses in or any year before the irs has failed to satisfy its burden of proving that the short-term_capital_loss carryover for which would depend on hoang’s short-term captial losses in and prior years is zero furthermore a short-term_capital_loss carryover of dollar_figure is consistent with paragraph of the requested admissions this paragraph states that capital_gains for are dollar_figure an amount determined in the notice_of_deficiency the amount as calculated in the notice_of_deficiency assumes that the short-term_capital_loss carryover for is dollar_figure paragraph has been deemed admitted this is itself a sufficient ground for concluding that the carryover is dollar_figure even apart from the irs’s failure to meet its burden_of_proof though hoang admitted in his reply that the dollar_figure was a misprint this does not help us determine the correct amount of the carryover hoang did not concede what the correct amount was we hold that hoang’s short-term_capital_loss carryover for is dollar_figure viii hoang is liable for the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on or before its due_date unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect in the notice_of_deficiency the irs asserted that hoang is liable for the sec_6651 addition_to_tax in the page of hoang’s petition says dollar_figure was the losses carry over for tax_year but it appears that this is an allegation that this amount was reported not a concession that this is the correct amount amount of dollar_figure the irs bears the burden of production with respect to hoang’s liability for the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet its burden of production the irs must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see higbee v commissioner t c pincite a taxpayer bears the burden of proving that the failure to timely file the return was due to reasonable_cause and not willful neglect id pincite a failure to timely file is due to reasonable_cause if a taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return on time sec_301 c proced admin regs the irs has met its burden of production hoang’s federal income-tax return was filed on date more than months after it was due see higbee v commissioner t c pincite we turn now to the question of whether hoang has met his burden of proving that his failure to timely file the return was due to reasonable_cause and not willful neglect hoang’s testimony acknowledges that he filed a form_1040 on date the testimony does not assert that he filed an earlier form nor does it explain why he did not file the return on or before the due_date of date he has therefore failed to meet his burden of proofdollar_figure we hold that hoang is liable for the sec_6651 addition_to_tax ix hoang is liable for the sec_6662 penalty in the notice_of_deficiency the irs determined that hoang is liable for a sec_6662 penalty of dollar_figure sec_6662 and b and imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules and in contrast to his testimony hoang’s court papers contain a host of explanations for how and why he filed his form s for these explanations are not supported by admissible evidence even if they were so supported none of the explanations would exonerate him from the sec_6651 addition_to_tax for example one of the document fragments marked for identification as exhibit 4-p and referenced by hoang in his court papers is a copy of a form_1040 with a date of date some text appearing on the document fragment is an explanation for why hoang could not file a form_1040 even if this explanation accurately described why hoang did not timely file a tax_return the explanation like the rest of exhibit 4-p is not in evidence hoang would not have reasonable_cause for filing his return late according to the explanation and to another document fragment and court papers the tax_court failed to assist hoang in preparing his tax returns after the deficiency case was decided and as a result hoang no longer had to file federal_income_tax returns the tax_court is not required to assist taxpayers in preparing their tax returns taxpayers who do not receive such assistance are not absolved of their obligation to file federal tax returns it would have been unreasonable for hoang to believe that he had been absolved of his filing obligations such a belief would not constitute reasonable_cause for failing to timely file his tax_return regulations an understatement of income_tax is generally defined as the amount of tax required to be shown on the return less the amount of tax actually shown on the return see sec_6662 an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the amount of the understatement is reduced to the extent that there is or was substantial_authority for the taxpayer’s treatment of the item or the taxpayer had a reasonable basis for taking a position and the position was adequately disclosed sec_6662 an underpayment is attributable to negligence if the taxpayer did not make a reasonable attempt to comply with applicable tax laws or failed to exercise reasonable care in the preparation of a return see sec_6662 sec_1_6662-3 income_tax regs negligence also includes a failure to maintain accurate records or to substantiate items properly sec_1_6662-3 income_tax regs whether attributable to negligence or a substantial_understatement_of_income_tax no accuracy-related_penalty is imposed on any portion of an underpayment with respect to which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to properly determine his or her tax_liability id under sec_7491 the irs bears the burden of production with respect to a taxpayer’s liability for the sec_6662 accuracy-related_penalty higbee v commissioner t c pincite in order to meet this burden the irs must come forward with sufficient evidence that it is appropriate to impose the penalty id pincite the taxpayer bears the burden of persuading the court that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith see rule a higbee v commissioner t c pincite the irs met its burden of producing evidence that hoang had a substantial_understatement_of_income_tax for because it has shown that hoang understated his tax and the understatement was substantial the tax imposed for was dollar_figure although hoang did not report a tax_liability on his return he reported taxable_income of dollar_figure which according to the notice_of_deficiency corresponds to a tax of dollar_figure thus hoang had an understatement of dollar_figure - dollar_figure or dollar_figure because this understatement exceeds dollar_figure and because it also exceeds of the total_tax required to be shown on the return the understatement is substantial thus the irs has come forward with sufficient evidence that it is appropriate to impose the accuracy-related_penalty hoang failed to prove that he is not liable for the penalty and hoang has not shown that he had reasonable_cause for and acted in good_faith regarding any part of the underpayment we therefore find that no part of the underpayment is attributable to reasonable_cause or good_faith contentions of the parties not discussed here are unmeritorious redundant or moot to reflect the foregoing an order will be issued deeming established the admissions requested by respondent and relieving the parties of paragraph of the proposed stipulation and decision will be entered for respondent we need not address the irs’s alternative contention that hoang’s underpayment is due to negligence
